Exhibit 10.15


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (hereinafter referred to as the “Agreement”) made as
of the Effective Date indicated below, by and among Howard Knaster, an
individual whose address is 2321 Deer Creek Trail, Deerfield Beach, Florida
33442  (hereinafter referred to as "Executive"); US Health Benefits Group, Inc.,
a Florida corporation whose address is 555 SW 12th Avenue, Suite 107 & 120,
Pompano Beach, FL 33076 (“USHBG”), US Healthcare Plans, Inc. (“USHCP”), On The
Phone, Inc. (“OTP”) (USHBG, USHCP and OTP are hereinafter collectively referred
to as the  “Company”) (hereinafter referred to as the “Company”) and The Amacore
Group, Inc., a Delaware corporation whose address is 195 International Parkway,
Suite 101, Lake Mary, FL 32746  (hereinafter referred to as "AGI").


RECITALS


WHEREAS, the Company and AGI desire to retain the services of Executive (a) to
render Executive’s services to the Company as the Company’s Senior Vice
President, on the terms and conditions as more particularly set forth herein and
(b) to AGI as a Manager of AGI call centers, on the terms and conditions more
particularly set forth herein; and


WHEREAS, Executive is agreeable to rendering such services to the Company and
AGI on the terms and conditions set forth herein; and


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
restrictions contained herein, and other valuable consideration, the receipt of
which is hereby acknowledged, each of the Parties, their respective personal
representatives, heirs, successors and assigns, intending to be legally bound
hereby agree as follows:


SECTION 1: Incorporation of Recitals


(a)
Incorporation of Recitals.  The above recitals are true and correct and are
hereby incorporated herein by reference.



SECTION 2:  Employment Term, Duties and Acceptance.


(a)
Company hereby retains Executive as Company's Senior Vice President of Marketing
for a period of three (3) years or such later date to which this Employment
Agreement is otherwise extended or renewed by written instrument signed by both
Parties, commencing on the date hereof (“Commencement Date”) (hereinafter
referred to as the "Employment Period"), to render his services to Company upon
the terms and conditions herein contained. As Company’s Senior Vice President,
Executive shall be primarily responsible for the operation of the Company,
report to and be responsible to AGI’s Chief Executive Officer, its’ President,
and its’ Board of Directors.  As Company’s Senior Vice President, Executive will
also serve as Senior Vice President of AGI’s USHBG division. Unless a new
employment agreement is entered into by the parties, this Employment Agreement
shall automatically be renewed for successive one (1) year periods unless either
party notifies the other in writing no later than ninety (90) days prior to the
expiration of the Employment Period that this Employment Agreement will
terminate upon expiration of the Employment Period.



(b)
Executive hereby accepts the foregoing employment and agrees to render his
services to the Company and AGI in such a manner as to reflect his best efforts
and professional standards. In furtherance of Executive performing the duties
assigned to him under this Agreement, AGI agrees, at its own cost, to provide
Executive with the staff, products, and equipment reasonably requested by
Executive so as to enable him to carry out such duties.


 

--------------------------------------------------------------------------------

 



(c)
The Parties agree that Executive shall devote his full business time, attention
and energies to the business of Company and shall not during the term of this
Agreement enter into any other business activity that interferes with
Executive’s duties and responsibilities for Company and AGI, unless approved in
writing by Company and/or AGI. The foregoing notwithstanding, the Parties
recognize and agree that Executive may engage in personal investments, other
business activities and civic, charitable or religious activities which do not
conflict with the business and affairs of AGI or Company or interfere with
Executive's performance of his duties hereunder.



(d)
Executive shall also manage AGI call centers, whether now owned or controlled,
by AGI, or whether acquired or controlled by AGI during the Term of this
Agreement.  In this capacity, Executive shall have management and oversight
responsibilities for overall call center performance, call center production,
call center infrastructure and operations, call center quality control, center
regulatory and legal compliance with telemarketing laws, call center staffing,
call center technology, and call center financial modeling. Executive’s services
shall be performed principally at Company headquarters in Broward County,
Florida.  However, from time to time, Executive may also be required by his job
responsibilities to travel on Company business, and Executive agrees to do
so.  Executive shall not be required to relocate from the Broward County,
Florida area.  Executive shall be indemnified for serving in any and all such
capacities on a basis consistent with that provided by AGI or the Company to
similarly situated executive officers of any subsidiaries of AGI.



(e)
Executive shall have no authority to contractually or financially bind AGI or
the Company.



SECTION 3: Compensation


 
(a)
During the first annual term of this Agreement, Executive shall receive
compensation of one hundred thousand dollars ($100,000.00) ( “Base
Salary”).  This compensation may, at Executive's election, be accrued, in whole
or in part. Executive’s compensation shall be payable in accordance with the
general payroll practices of the Company as are from time to time, in effect,
less such deductions or amounts as shall be required to be withheld by
applicable law or regulation.  The Parties shall, one month before the
conclusion of the first annual term, negotiate a revised base salary for the
second annual term (“Second Year Base Salary”).  The amount of the Second Year
Base Salary shall become effective once mutually approved in writing by Company,
AGI, and Executive.  Should the Parties fail to reach agreement on a Second Year
Base Salary, Executive may elect to maintain the Base Salary at the level of the
first annual term together with an increase in accordance with the Consumer
Price Index at the time of renewal for Broward County, or to terminate this
Agreement.  The Parties shall, one month before the conclusion of the second
annual term, negotiate a revised base salary for the second annual term (“Third
Year Base Salary”).  The amount of the Third Year Base Salary shall become
effective once mutually approved in writing by Company, AGI, and
Executive.  Should the Parties fail to reach agreement on a Third Year Base
Salary, Executive may elect to maintain the Base Salary at the level of the
second annual term together with an increase in accordance with the Consumer
Price Index at the time of renewal for Broward County, or to terminate this
Agreement.



 
(b)
Unless Executive is otherwise covered during the Employment Period, the Company
agrees on behalf of Executive to obtain and pay for the Company’s standard
health insurance policy afforded other executives of AGI.



 
(c)
Executive shall be entitled to reasonable paid vacation time, sick leave and
time to attend professional meetings comparable to that offered AGI executives
in comparable positions.  For the purposes of this Agreement, reasonable
vacation time shall be deemed to mean five (5) weeks.



 
(d)
Company shall promptly pay or reimburse Executive for reasonable professional
expenses incurred in the performance of services under this Agreement during the
Employment Period, upon presentation of expense statements, and subject to the
Company’s expense reimbursement policies and procedures.  Vouchers or such other
supporting documentation may reasonably be required.


 
2

--------------------------------------------------------------------------------

 



 
(e)
During the Employment Period, Executive shall be entitled to such health
insurance and other benefits, as may be provided to other comparable executives
at AGI or Company, in accordance with the policies, programs and practices of
AGI which are in effect from time to time after the effective date of this
Agreement.



SECTION 4: Incentive Bonus


 
(a)
Incentive Bonus Generally.  In addition to the Base Salary, Executive shall also
be eligible to receive performance incentive bonuses during Executive’s
employment with AGI and the Company for sales made through AGI Call Centers and
Company Call Centers (“Executive Call Centers”), Executive shall also be
eligible to receive incentive bonuses for sales made through Sub-Producer Call
Centers managed by Executive (“Executive Sub-Producer Call Centers”), as
described below (“Incentive Bonus Compensation”).  The Parties acknowledge and
agree that Executive shall only receive compensation for Executive Sub-Producer
Call Centers listed on Exhibit A to this Agreement, which may be amended from
time to time by the Parties.  All bonus compensation shall be subject to
applicable payroll processes, withholdings, and employment taxes. The amount of
Executive’s incentive bonuses will be determined by the measurable formulaic
goals as more particularly set forth in this Section 4.  All Incentive Bonus
payments owed and paid to Executive under this Section Four shall be paid to
Executive during the first pay period of the month following their receipt by
AGI or Company.  Where commissions are being paid to AGI or Company by a third
party (“Third Party Commissions”), any attendant Incentive Bonus payments due
Executive from the Third Party Commissions, as defined herein, shall be paid to
Executive in proportion to, and in a manner commensurate with, the nature of the
payments made to AGI or Company, which may vary by carrier and by product.



 
Illustration.  If, upon enrollment of a member or subscriber, “Insurance Carrier
ABC” pays AGI or Company an advance commission of nine (9) months on a two
hundred twenty dollar ($220.00) per month product, with twenty dollars ($20.00)
in non-commissionable fees on the product per month, then Executive shall be
entitled to two percent (2%) of one thousand eight hundred dollars ($1,800.00),
or thirty six dollars ($36.00).



 
(b)
Insurance Carrier Products Sold Through Company.  Executive shall receive two
percent (2%) of the Net Sales Price of insurance carrier product sales made
through Executive Call Centers.  For the purposes of this Section, “Net Sales
Price” shall mean the retail price of the insurance carrier products sold by
Executive Call Centers, net of any cash refunds to members, charge backs,
non-commissionable fees, and credits from preceding months.   Executive shall
also be entitled to ten percent (10%) of all renewal income, including any
renewal income received by AGI or Company from and after the thirteenth month of
any policy, where applicable, and when paid to AGI or Company by any carrier for
any product sales made through Executive Call Centers.  “Renewal Income” shall
be further defined as any income paid to AGI or Company by an insurance carrier
for members or subscribers enrolled through Executive Call Centers who renew
with the insurance carrier.  Further, should an enrollment/application fee be
charged to any member or subscriber enrolled through Executive Call Centers,
Executive shall receive five dollars ($5.00) for each enrollment/application fee
for which there is at least $20 in Application Fee Override, as defined below,
except that with respect to enrollment/application fees received from Global Med
Plans, Executive shall receive four dollars ($4.00) per enrollment/application.
“Application Fee Override” shall be defined as the amount of the
enrollment/application fee left over after all other parties, except for AGI and
Executive, have been paid their contracted portion of the enrollment/application
fee.


 
3

--------------------------------------------------------------------------------

 



 
Illustration.  If the Net Sales Price of an “Insurance Carrier ABC” product sold
by Executive Call Center is two hundred dollars ($200.00) per month, and there
are twenty dollars ($20.00) in non-commissionable fees on that product,
Executive would be entitled to two percent (2%) of one hundred eighty dollars
($180.00), equaling an incentive bonus of three dollars and sixty cents ($3.60)
per member.  Executive would receive Incentive Bonus monies for April during the
first pay period of May 2009.



 
(c)
Amacore-Branded Insurance Products.  Executive shall receive four percent (4%)
of the Net Sales Price of Amacore-branded insurance product sales made through
Executive Call Centers.  For the purposes of this Section, “Net Sales Price”
shall mean the retail price of the Amacore-Branded Insurance products sold by
Executive Call Centers, net of any cash refunds to members, charge backs,
non-commissionable fees, and credits from preceding months. Incentive Bonus
revenue for Amacore-Branded Insurance Products, subject to the provisions of
this Agreement, shall be paid to Executive on an ongoing basis for so long as
AGI or Company derives revenue from the applicable program and Executive Call
Center.    Further, should an enrollment/application fee be charged to any
member or subscriber enrolled through Executive Call Centers, Executive shall
receive five dollars ($5.00) for each enrollment/application fee for which there
is at least $20 in Application Fee Override, as defined below, except that with
respect to enrollment/application fees received from Global Med Plans, Executive
shall receive four dollars ($4.00) per enrollment/application. “Application Fee
Override” shall be defined as the amount of the enrollment/application fee left
over after all other parties, except for AGI and Executive, have been paid their
contracted portion of the enrollment/application fee.



 
Illustration.  If the Net Sales Price of Amacore’s branded insurance product
“SmartHealth Basic” sold by Executive Call Center is thirty dollars ($30.00) per
month, Executive would be entitled to four percent (4%) of thirty dollars
($30.00) equaling an incentive bonus of one dollar and twenty cents ($1.20) per
member. Executive would receive Incentive Bonus monies for April during the
first pay period of May 2009.



 
(d)
Executive Managed Sub-Producer Call Centers.  The Parties agree that there are
Executive Managed Sub-Producer Call Center relationships that precede this
Agreement (“Current Sub-Producers”).  Incentive Bonus compensation due Executive
for Current Sub-Producers shall be documented on Exhibit A to this
Agreement.  The Parties agree that all Current Sub-Producers, and their
attendant compensation is detailed on Exhibit A to this Agreement.  The Parties
also agree that there will be Executive Managed Sub-Producer Call Center
relationships that develop following execution of this Agreement (“Future
Sub-Producers”).  For Future Sub-Producers, compensation due Executive shall be
ten percent (10%) of AGI Product Net Profit or Product Net Commission, as
defined below, whichever is applicable, Whether for Current Sub-Producers or
Future Sub-Producers, Incentive Bonus Compensation due Executive shall be
determined:



i.
for Amacore-branded products, based on AGI’s Product Net Profit, which shall be
defined as the Net Sales Price charged to the consumer, less ACTUAL
provider/carrier product cost(s) CHARGED TO AMACORE BY PROVIDER/CARRIER,
commissions paid to brokers and/or Sub-Producers, refunds to the consumer,
charge backs, and non-commissionable fees.  The Parties understand and agree
that it is in their mutual best interest with regard to the competitiveness of
their pricing structure and attractiveness of AGI programs in the marketplace to
keep non-commissionable fees as low as possible.



ii.
and, for insurance carrier products or products offered by third parties, based
on AGI’s Product Net Commission, which shall be defined as the total revenue
received from a provider/carrier for a sale, enrollment, or subscription,
whichever may be applicable.


 
4

--------------------------------------------------------------------------------

 



AGI and Company reserve the right to adjust AGI product costs and/or
non-commissionable fees based on changes in carrier or provider pricing, or when
market conditions necessitate.  AGI and Company shall consult with Executive in
advance of any adjustment to AGI product costs and/or non-commissionable fees
for programs sold through Executive Managed Call Centers or Sub-Producers..
Further, should an enrollment/application fee be charged to any member or
subscriber enrolled through Executive Call Centers, Executive shall receive five
dollars ($5.00) for each enrollment/application fee for which there is at least
$20 in Application Fee Override, as defined below, except that with respect to
enrollment/application fees received from Global Med Plans, Executive shall
receive four dollars ($4.00) per enrollment/application. “Application Fee
Override” shall be defined as the amount of the enrollment/application fee left
over after all other parties, except for AGI and Executive, have been paid their
contracted portion of the enrollment/application fee.


 
(e)
Other Sales.  Any product or service sales through Executive Call Centers,
Executive Sub-Producer Call Centers, or through Executive not herein defined
shall be determined by written agreement between the Parties.  Prior to the
execution of this Agreement, Executive shall disclose to AGI any commission or
fee agreement or commission or fee arrangement with any employee, broker,
consultant, sub-producer, marketer, call center, or other third party for any
products sold by Company.



 
(f)
Non-Commissionable Fees.  AGI and Company agree that the amounts of any
non-commissionable fees applied to any products sold by Executive Call Centers
shall be the same amounts of any non-commissionable fees applied to all other
marketers or other entities contracted with or otherwise engaged by AGI, the
Company or any affiliate thereof to sell insurance carrier products and/or
Amacore-branded products.



 
(g)
Vesting.  Executive’s Incentive Bonus Compensation shall be subject to a limited
vesting as follows:  (i) should this Employment Agreement remain in effect for
at least one (1) year, Incentive Bonus Compensation shall be vested for a total
vested period of six (6) months; (ii) should this Employment Agreement remain in
effect for at least two (2) years, Incentive Bonus Compensation shall be vested
for a total vested period of twelve (12) months; (iii) should this Employment
Agreement remain in effect for a period of three (3) years, Incentive Bonus
Compensation shall be vested for a total vested period of eighteen (18) months.



(h)
Accounting. Executive shall have ongoing access to provider/carrier product
cost(s) charged to AGI by provider/carriers, commissions paid to brokers and/or
Sub-Producers, and non-commissionable fees.  If a discrepancy shall be
discovered indicating that AGI has overpaid or underpaid Executive, then AGI and
Executive shall work to immediately address the discrepancy.



(i)
Complete Compensation.  The salary, benefits, and Incentive Bonus Compensation
described in this Agreement shall be the sole compensation derived by Executive
for services under this Agreement or for any product, service, data, or other
property related to AGI or the Company, exclusive of payments related to the
sale by Executive of the Company to AGI.  Further, Executive shall not, and
shall not permit Company’s employees to, absent written agreement by AGI, sell,
transfer, or otherwise give any AGI data or leads to any third party.




 
5

--------------------------------------------------------------------------------

 

SECTION 5:  Disability and Death.


 
(a)
Upon the disability, as defined in subparagraph 5(b) hereof, of Executive during
the Employment Period, Company may, in its sole discretion, terminate
Executive's employment; provided that if the Company elects to so terminate
Executive's employment, Executive shall be entitled to receive,  immediately
upon such termination in a lump sum payment, (i) accrued but unpaid salary, (ii)
expense reimbursement, (iii) accrued but unpaid Incentive Bonus
Compensation,  and (iv) an amount from the Company monthly which, when added to
the amount received by the Executive from any disability policy in effect for
the Executive at the time of his disability will equal the Executive's salary
for a twelve (12) month period following the date of disability termination, as
if the disability termination had not occurred. In addition, on an ongoing basis
consistent with the payment amounts and payment terms detailed herein, AGI shall
pay to Executive any Incentive Bonus Compensation, as herein defined, vested as
of the date of Executive’s disability termination, for the number of months
vested as of the date of Executive’s disability termination. Provided, however,
in the event Executive partially perform and discharge the duties previously
performed by him for Company, nothing herein shall prevent the Executive from
continuing his duties in a part-time capacity, at a level of Compensation to be
determined at that time.



 
(b)
For purposes of this Agreement the term "disability" shall mean Executive's
inability to continue to materially and substantially perform and discharge the
duties previously required of him on behalf of the Company for an aggregate
period exceeding three (3) consecutive months within any twelve (12) month
consecutive period.



 
(c)
In the event that Company intends to terminate the employment of Executive
because of disability, Company shall give the Executive no less than thirty (30)
days’ prior written notice of its intention to terminate Executive’s
employment.  In the event that Executive denies that he is disabled from
performing the material functions of his job, and there is a dispute between the
Parties as to what constitutes a disability, such dispute shall be finally
determined by a physician mutually agreed upon by Executive and Company. If a
mutually acceptable physician cannot be selected, such designations shall be
made by Executive and Company each choosing a physician, which shall then
mutually select a third physician (collectively called the "panel"). The panel's
determination shall be made by majority vote and such determination shall be
deemed binding and conclusive. The Parties agree to fully cooperate with
whatever procedures and examinations may be required in order to allow the panel
to make its determination.



 
(d)
Upon the death of Executive, this Agreement shall automatically terminate.
Executive’s legal representative shall be entitled to receive, immediately upon
such termination, in a lump sum payment, accrued but unpaid salary, expense
reimbursement and Incentive Bonus Compensation payable to Executive as of the
date of Executive’s death,  In addition, on an ongoing basis consistent with the
payment terms detailed herein, AGI shall pay to Executive’s legal representative
the Base Salary, Second Year Base Salary and Third Year Base Salary not
previously paid to Executive, as well as Incentive Bonus Compensation, as herein
defined, for a period of twelve (12) months commencing on the date of
Executive’s death.  In said circumstance, no additional vested Incentive Bonus
Compensation shall be payable.



SECTION 6:  Termination of Employment.


 
(a)
In the event of (i) termination of this Agreement by Executive not for cause,
(ii) resignation of Executive not for cause, (iii) material failure in office by
Executive in the performance of his duties hereunder after notice and a
reasonable time to cure, which shall be no less that thirty (30) days, (iv)
material breach by Executive of the material covenants and conditions set forth
herein this Agreement after notice and a reasonable time to cure, which shall be
no less that thirty (30) days, or (v) if Executive is unwilling to carry out the
duties reasonably assigned to him by the Company in any material respect, which
duties are consistent with duties generally assigned and/or expected of him
(items (i) through (v) above shall hereinafter be referred to as "Termination
for Cause"), the Company and AGI may terminate this Agreement by giving two (2)
weeks prior written notice to Executive identifying the cause of termination and
specifying the effective date of such termination, which effective date shall be
no less than thirty (30) days from the date such notice is received by
Executive. If Executive is subjected to Termination for Cause, then such "cause"
shall be specified in such notice and Executive shall be afforded thirty (30)
days to cure such breach, if such breach is capable of being cured. On the
effective date of termination, Company shall pay to Executive the aggregate of
(i) accrued but unpaid expenses, if any; (ii) accrued but unpaid Incentive Bonus
Compensation, if any; (iii) vacation pay, if any; and (iv) the salary
compensation which would have been paid to Executive through the date of
termination. Furthermore, in that event any warrants to be issued pursuant to
this Agreement, and any options granted pursuant to plans then applicable to
Executive which have not then vested shall be forfeited as of the effective date
of termination.  Additionally, any Incentive Bonus Compensation which would have
been due Executive following the effective date of termination and any Vested
Bonus Compensation due Executive under this agreement shall be voided in the
event of a Termination of Executive by Amacore for Cause.


 
6

--------------------------------------------------------------------------------

 



 
(b)
Subject to the cure period herein defined, Executive may terminate this
Agreement by giving two (2) weeks written notice to the Company and AGI in the
event of a termination by Executive “for Cause”, as  hereinafter defined.  For
purposes of this Agreement, "for Cause" shall mean:



 
(i)
the assignment to Executive of any duties materially inconsistent with
Executive’s position (including title and reporting requirements, authority,
duties or responsibilities as contemplated by Section 2 of this Agreement), and
AGI’s requirement of Executive to perform said duties following written
objection by Executive to the duties assigned by AGI, or material diminution in
Executive’s title and authority following written objection by Executive to the
alleged diminution of Executive’s title and authority,  For the purposes of this
section, actions not taken in bad faith and which are remedied by the Company or
AGI promptly after receipt of written notice thereof given by the Executive
shall not constitute grounds for “for Cause termination by Executive; or



 
(ii)
a Change of Control of AGI. For purposes hereof a Change of Control shall be
defined as (i) the sale, lease or other transfer of all or substantially all of
the assets or of the Company or AGI other than to an affiliate or wholly-owned
subsidiary thereof (ii) the consummation or adoption of  a plan relating to the
liquidation or dissolution of the Company or AGI (iii) the merger of the
Company  or AGI into another entity, the effect thereof is that after such
transaction the shareholders of the Company own less that fifty percent (50%) of
the common stock of the Company , or (iv) the sale of all of the commons stock
of the Company other than to an affiliate or wholly-owned subsidiary; or



 
(iii)
the failure of AGI, absent consent by Executive, to make any payment due under
Section 3 (a) of this Employment Agreement within fifteen (15) days of the due
date of any such payment or any payment due under Section 4 of this Employment
Agreement within fifteen (15) days of the due date.  Payments made to Executive
which are more than five (5) business days late shall be subject to interest at
a rate of fifteen percent (15%) per annum; or



 
(iv)
Failure of AGI to fully comply with the material terms of this Agreement.



Any breach of this Agreement under the terms of Section 6(b)(i), 6(b)(ii),
6(b)(iii), and 6(b)(iv) shall not be deemed a breach absent written notice, as
provided in Section 8, provided to AGI detailing the alleged breach, followed by
a fifteen (15) day cure period during which time AGI may attempt to cure the
alleged breach.  Should the alleged breach not be satisfactorily cured,
Executive shall be entitled to terminate for breach.

 
7

--------------------------------------------------------------------------------

 



 
(c)`
Following the applicable cure period, on the effective date of termination by
the Executive for Cause, or of AGI termination of Executive not for cause, AGI
shall pay to Executive the aggregate of (i) accrued but unpaid expenses, if any
(ii) accrued but unpaid bonuses, if any; (iii) vacation pay, if any, (iv) any
accrued salary through the date of termination, and (v) any accrued Incentive
Bonus Compensation through the date of termination. In addition, from and after
the termination date AGI shall continue to pay to Executive the salary that he
would have received until the expiration of the Employment Period.  Further, AGI
shall pay Executive eighteen (18) months of Incentive Bonus Compensation, as
herein defined, vested as of the date of termination by Executive for Cause, or
AGI’s termination of Executive not for cause  Further, AGI shall continue to pay
Executive’s health insurance costs until the expiration of the Employment
Period.  Furthermore, in that event any warrants to be issued pursuant to this
Agreement, and any options granted pursuant to plans then applicable to
Executive which have not then vested shall be immediately vested. The Executive
shall not be required to take any action to mitigate the amount of any payment
provided in this paragraph by seeking other employment.  AGI shall have the
right to legally challenge Executive’s termination of this Agreement “for
Cause”, including the validity of its curative efforts, provided such legal
challenge is brought within six (6) months of Executive’s termination “for
Cause”.  The provisions of this Section 6(c) shall be null and void and
unenforceable against AGI or Company if, either through written acknowledgement
by Executive, or by the final adjudication of a third party trier of fact that
the cause for which Executive terminated the Agreement, and the manner, notice,
and timing of the termination, did not meet the standard herein defined as “for
Cause” and/or AGI’s curative actions with the alleged breach of the Agreement
were satisfactory to cure the alleged breach.



 
(d)
In the event Executive resigns or is terminated as an employee of the Company
and AGI, Executive hereby agrees that his position(s) as officer and director of
the Company, if any, shall automatically end as of the date of his resignation
or termination of employment.



 
(e)
Executive agrees, upon termination of his employment with the Company and AGI
for any reason whatsoever, to return to Company and AGI upon their request all
records and other property (whether on paper, computer discs or other form),
copies of records and papers belonging or pertaining to Company and AGI.



SECTION 7: Non Competition, Non Solicitation and Confidentiality.


 
(a)
The Parties recognize and acknowledge that in the performance of Executive’s
duties, and in the performance of this Agreement, Executive will acquire certain
trade secrets, confidential information and information concerning customer or
client relationships of Company and AGI.  Executive further acknowledges that
considerable secret and private knowledge, information and know-how related to,
and concerning, accounts, customers, locations, commission structure, financial
information, business affairs, processes, methods, work-product, information,
relationships, pricing, and dealings of Company and AGI, are a valuable and
basic business property right of Company and AGI, and that the same are
information and knowledge not generally known in the public domain.  The Parties
recognize and do hereby acknowledge, that the maintenance of secrecy and privacy
concerning these matters is absolutely essential, and are of the utmost
importance to the business affairs, value, effectiveness and continuing viable
business status of Company and AGI, which the Parties recognize as a legal
property right of Company and AGI.  The Parties recognize, and do hereby
acknowledge, that the disclosure of the same to other persons, whether within
Company’s and AGI’s organization or otherwise, will irreparably and
substantially cause considerable financial and other loss, detriment and damage
to Company and AGI.  The Parties hereto recognize and do hereby acknowledge that
the appropriation or collection for future use, whether directly or indirectly,
of the trade secrets, confidential information, information concerning customer
or client relationships, pricing, fees, commission structure, processes or
accounts of business information of Company and AGI would also cause financial
loss, detriment or damage to Company and AGI.  The Parties agree that such
confidential information and trade secrets will be solely and strictly used for
its sole benefit and not in competition with or to the detriment of Company and
AGI, directly or indirectly, by Executive, or any of his agents, servants,
future employees or future employers. Confidential Information shall not include
any information or material that is or becomes generally available to the public
other than as a result of a wrongful disclosure by a person otherwise bound to
the provisions hereof, or any person bound by a duty of confidentiality or
similar duty owed to the Company.


 
8

--------------------------------------------------------------------------------

 



 
(b)
Executive agrees that, during the term of this Agreement, Executive shall not be
employed by, or provide services, whether paid or unpaid, as a director,
consultant, manager, advisor, or other provider of services, to any call center
not owned or operated by AGI.



 
(c)
Executive agrees that, during the term of this Agreement, and for a period of
one (1) year thereafter, Executive shall not directly or indirectly:



 
(i)
Solicit or induce any individual, corporation or other entity which is a client
or customer of Company or AGI in an attempt to:

 
 
(1)
enter into any business relationship with a client or customer of Company or AGI
if the business relationship is competitive with any aspect of Company’s
business or AGI’s business in which Executive worked during the one (1) year
period preceding termination of employment; or

 
(2)
reduce or eliminate the business such client or customer conducts with Company
or AGI; or



 
(ii)
Solicit or induce any person who has been a Company or AGI employee within the
one (1) year period prior to the date of termination of Executive’s employment:

 
(1) 
to cease working for Company or AGI; or

(2) 
to refrain from beginning work for Company of AGI.



 
(d)
During the term of this Agreement, and for a period of one (1) year thereafter,
Executive covenants and agrees that, except as required by the proper
performance of his duties for Company and AGI, he shall not divulge, transfer,
or derive any compensation or remuneration beyond the scope of this Agreement
from any Confidential Information or Trade Secrets concerning any Company or AGI
clients, customers, employees, to any other person. For purposes of this
Agreement, “Confidential Information” shall mean information not generally known
by Company’s competitors and AGI’s competitors in the insurance business,
including but not limited to the following information about Company and AGI:
its financial affairs, sales and marketing strategy, acquisition plan, pricing
and costs, its customers’ names addresses, telephone numbers, contact persons,
staffing requirements, margin tolerances regarding pricing, and the names,
addresses, telephone numbers, skill sets, availability and wage rates of its
personnel.  “Trade Secrets” shall mean information in which the Company and AGI
takes measures to keep secret and that gives Company and AGI an advantage over
its competitors, and includes but is not limited to: accounts, customers,
location, fees, member data in any form, providers, networks, carriers,
commission structure, financial information, business affairs, processes,
methods, work-product, information, relationships, pricing, contracts, and
dealings of Company and AGI.


 
9

--------------------------------------------------------------------------------

 



 
(e)
Executive recognizes that irreparable damage will result to Company and AGI in
the event of the violation of any covenant contained in this Section 7 and
Executive hereby agrees that in the event of such violation, Company and AGI, in
addition to and without limiting any other remedy or right that it may have,
shall be entitled to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such violations by him.  In furtherance of
the foregoing, Executive hereby waives any and all defenses he may have on the
ground of the lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief.  The existence of the foregoing right
shall not preclude any other rights and remedies at law or in equity that
Company and AGI may have.



 
(f)
The provisions of this Section 7 shall be null and void and unenforceable
against Executive if his employment is terminated by Amacore without cause or
Executive terminates his employment “for cause”, unless a final adjudication of
a third party trier of fact, at the initiation of Amacore, from which no appeal
may be taken, that the cause for which Executive terminated the Agreement, and
the manner, notice, and timing of the termination, did not meet the standard
herein defined as “for Cause”.



SECTION 8: Notices


 
(a)
All notices, requests, demands, deliveries and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed,
postage prepaid, registered or certified mail, return receipt requested to the
Parties at the addresses (or at such other address for a party as shall be
specified by like notice) hereinafter specified:



If To Executive:
Mr. Howard Knaster
555 SW 12th Avenue, Suite 107 & 120
Pompano Beach, FL 33076


If To Company:
US Health Benefits Group, Inc.
US Healthcare Plans, Inc.
On The Phone, Inc.
555 SW 12th Avenue, Suite 107 & 120
Pompano Beach, FL 33076


If To AGI:
The Amacore Group, Inc.
485 N. Keller Rd. Suite 450
Maitland, FL. 32751
Attention: Guy Norberg


SECTION 9: Miscellaneous Provisions


 
(a)
Waiver. The failure of either party at any time or times to require performances
of any provision hereof shall in no manner effect the right at a later time to
enforce the same. To be effective, any waiver must be contained in a written
instrument signed by the party waiving compliance by the other party of the term
or covenant as specified. The waiver by either party of the breach of any term
or covenant contained herein, whether by conduct or otherwise, in any one or
more instances, shall not be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.



 
(b)
Governing Law.  This Agreement shall be governed by the laws of Broward County
in the State of Florida, which shall have exclusive jurisdiction over, and shall
be the venue for, any claims or disputes arising from the subject matter
contained herein without regard to any conflict of laws provision.


 
10

--------------------------------------------------------------------------------

 



 
(c)
Complete Agreement.  This Agreement constitutes the complete and exclusive
agreement between the Parties hereto which supersedes all proposals, oral and
written, and all other communications between the Parties relating to the
subject matter contained herein.



 
(d)
Severability.  If any of the provisions of this Agreement are held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.



 
(e)
Executors, Administrators, Successors and Assigns.  This Agreement may not be
assigned, transferred or otherwise inure to the benefit of any third person,
firm or corporation by operation of law or otherwise, without the written
consent by the other party hereto, except as herein specifically provided to the
contrary.



 
(f)
Modification.  This Agreement may only be amended, varied or modified by a
written document executed by the Parties hereto.



 
(g)
Further Instruments.  The Parties hereto agree to execute and deliver, or cause
to be executed and delivered, such further instruments or documents and take
such other action as may be required to effectively carry out the transactions
contemplated herein.



 
(h)
Key Man Life Insurance.  AGI and or Company shall keep in place a key man life
insurance policy of $4,000,000.00 during the term of this Agreement, listing AGI
as the beneficiary of said policy.



 
(i)
Successors.  For the purposes of this Agreement, wherever reference is made to
AGI and/or Company, that reference shall include their successors and assigns.



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement the date
first written above.



   
By:  /s/ Howard Knaster                                 
June 10, 2009
       Howard Knaster
Date
           
The Amacore Group, Inc.,
 
A Delaware corporation
         
By:  /s/ Jay Shafer                                           
June 10, 2009
        Jay Shafer, CEO
Date
 
(“Effective Date”)
       
US Health Benefits Group, Inc.,
 
A Florida corporation
         
By:  /s/ Jay Shafer                                           
June 10, 2009
        Jay Shafer
Date
       
US Healthcare Plans, Inc.,
 
A Florida corporation
         
By:  /s/ Jay Shafer                                           
June 10, 2009
        Jay Shafer
Date


 
11

--------------------------------------------------------------------------------

 



On The Phone, Inc.,
 
A Florida corporation
         
By:  /s/ Jay Shafer                                           
______________________
         Jay Shafer
Date
   

 
 
 
 
 
 
 
 
 
 

 

 
12

--------------------------------------------------------------------------------

 
 


EXHIBIT A
Executive Call Centers & Executive Sub-Producer Call Centers


This Exhibit “A”, and the details contained herein, shall relate to the
Employment Agreement executed by and between AGI, Company, and Executive, and
shall be incorporated fully as part of that Agreement.


SECTION 1: Executive Call Centers


(a)           Executive Call Centers shall be defined as follows:


(i)           N/A


SECTION 2: Executive Sub-Producer Call Centers


(a)           Executive Sub-Producer Call Centers shall be defined as follows:


(i)            Global Med Plans (Jarred Schumer & Chuck Moskowitz)


 
1.
Executive bonus compensation paid on this Sub-Producer Call Center shall be ten
percent (10%) of the Product Net Price/Product Net Commission, whichever is
applicable, as defined in the Employment Agreement.



(ii)            CCDS American Health Plans (Canada office) (Sonny and Wes)


 
1.
Executive bonus compensation paid on this Sub-Producer Call Center shall be ten
percent (10%) of the Product Net Price/Product Net Commission, whichever is
applicable, as defined in the Employment Agreement.



(iii)            Secured Health Plans (Joe Safina)


 
1.
Executive bonus compensation paid on this Sub-Producer Call Center shall be ten
percent (10%) of the Product Net Price/Product Net Commission, whichever is
applicable,  as defined in the Employment Agreement.



(iv)            HMD Group (Dave Polesne)


 
1.
Executive bonus compensation paid on this Sub-Producer Call Center shall be ten
percent (10%) of the Product Net Price/Product Net Commission, whichever is
applicable, as defined in the Employment Agreement.



(v)           G & D Insurance (Charles Donisi)


 
1.
Executive bonus compensation paid on this Sub-Producer Call Center shall be ten
percent (10%) of the Product Net Price/Product Net Commission, whichever is
applicable, as defined in the Employment Agreement.

 
 
13


--------------------------------------------------------------------------------